Exhibit 10.33

Christopher R. Celtruda

December 30, 2008

Dear Chris,

I am pleased to inform you that the Compensation Committee of the Board of
Directors (the “Committee”) of CIRCOR International, Inc. (the “Company”) has
approved a special relocation payment designed to assist you with respect to the
unusual financial predicament you are in as a result of the Company’s 2006
relocation of you and your family to Southern, California and the inability to
sell your family’s Phoenix, Arizona home. This payment also has been designed to
promote your continued retention with the Company. The Company also recognizes
that, due to the geographic diversity of the businesses that comprise the Circor
Aerospace Products Group and the consequent amount of time that you regularly
spend on travel, it is no longer necessary that your primary residence be in the
Southern California area.

The particulars of the program are as follows:

 

  1. Pursuant to the “Full Home Purchase Program” offered by Relocation Today,
the Company’s relocation services consultant, the Company will facilitate the
sale of your Corona, California home at its current appraised value of $670,000
(the “Sale Price”).

 

  2. At the closing of the sale of your Corona home, the Company, on your
behalf, will pay to your mortgage lender the difference between (a) the
outstanding principal and interest on your current primary mortgage on the
Corona home and (b) the Sale Price (the “Mortgage Payoff”).

 

  3. In addition to the Mortgage Payoff, the Company shall make an additional
payment to you (the “Tax Payment”) sufficient to enable you to make payment of
all federal and state income taxes you incur as a result of the Mortgage Payoff
and the Tax Payment.

 

  4. Both the Mortgage Payoff and the Tax Payment constitute taxable income
under applicable Internal Revenue Code provisions and will be reflected as such
on your payroll stub and W-2 statements.

 

  5. In consideration of the Mortgage Payoff and Tax Payment (collectively, the
“Special Incentive”) to be made by the Company hereunder, you agree that you
shall be obligated to reimburse the Company a portion of the Special Incentive
in the event that your employment with the Company is terminated anytime prior
to December 31, 2012 unless such termination is due to (i) your death or
disability;



--------------------------------------------------------------------------------

(ii) termination by the Company without Cause; or (iii) termination by you for
Good Reason after a Change in Control. For purposes hereof, the terms “Cause,”
“Change in Control,” and “Good Reason” shall have such meaning as set forth in
the existing Executive Change of Control Agreement (as amended) between you and
Circor, Inc. The amount of any such reimbursement by you shall be calculated as
set forth below:

 

Termination of Employment Date

   Percentage of Special Incentive to
be Repaid  

Prior to December 31, 2009

   100 %

Between December 31, 2009 and December 30, 2010

   75 %

Between December 31, 2010 and December 30, 2011

   50 %

Between December 31, 2011 and December 30, 2012

   25 %

 

  6. In additional consideration of the Special Incentive, you agree that, for a
period of two years following the termination of your affiliation with the
Company, you shall not directly or indirectly (1) induce, solicit, request or
advise any Customers (as defined below) to patronize any business which competes
with any business of the Company for which you have had any management
responsibility during your affiliation with Company; or (2) entice, solicit,
request or advise any employee of the Company to accept employment (or other
affiliation) with any other person, firm or business. As used above, “Customers”
means all customers of any business of the Company for which you had contact or
management responsibility during your affiliation with Company.

If you are in agreement with the foregoing, kindly sign where indicated below
and return a copy of this letter agreement at your earliest convenience.

 

Very truly yours,

/s/ Frederic M. Burditt

Frederic M. Burditt Vice President, CFO & Treasurer Agreed and accepted:

/s/ Christopher R. Celtruda

Christopher R. Celtruda